Exhibit 10.1

FIFTEENTH AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Fifteenth Amendment to Employment Agreement is made and entered into
effective as of the 1st day of January, 2014, by and between WATSCO, INC., a
Florida corporation (hereinafter called the “Company”), and ALBERT H. NAHMAD
(hereinafter called the “Employee”).

RECITALS

WHEREAS, the Company and the Employee entered into an Employment Agreement
effective as of January 31, 1996 (the “Employment Agreement”) pursuant to which
the Employee renders certain services to the Company; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors amended
the Employment Agreement effective as of January 1, 2001, January 1,
2002, January 1, 2003, January 1, 2004, January 1, 2005, January 1,
2006, January 1, 2007, January 1, 2008, December 10, 2008, January 1,
2009, January 1, 2010, January 1, 2011, January 1, 2012 and January 1, 2013; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors has set
the targets for the performance based compensation payable by the Company to the
Employee for the year 2014; and

WHEREAS, the Company and the Employee now desire to amend the Employment
Agreement and Exhibit A-1 to the Employment Agreement to specify the performance
based compensation payable by the Company to the Employee for the calendar year
2014.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Fifteenth Amendment, and other good and valuable consideration, the
parties to this Fifteenth Amendment agree as follows:

1. All capitalized terms in this Fifteenth Amendment shall have the same meaning
as in the Employment Agreement, unless otherwise specified.

2. The Employment Agreement is hereby amended by replacing “Exhibit A-1 — 2013
Performance Goals and Performance Based Compensation” with the attached “Exhibit
A-1 — 2014 Performance Goals and Performance Based Compensation” thereto.

3. All other terms and conditions of the Employment Agreement shall remain the
same.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Fifteenth Amendment to be duly
executed effective as of the day and year first above written.

 

COMPANY: WATSCO, INC. By:  

/s/ Barry S. Logan

  Barry S. Logan, Senior Vice President EMPLOYEE:

/s/ Albert H. Nahmad

Albert H. Nahmad

 



--------------------------------------------------------------------------------

EXHIBIT A-1

2014 Performance Goals and Performance Based Compensation

 

I.

 

Formula

  

A.

 

Earnings Per Share

   Performance


Based

Compensation Amount

 

For each $.01 increase

   $65,250

B.

 

Increase in Common Stock Price

     (i) If the closing price of a share of Common Stock on 12/31/14 does not
exceed $96.06    $0   (ii) If the closing price of a share of Common Stock on
12/31/14 exceeds $96.06 but does not equal or exceed $113.00, for each $0.01
increase in per share price of a share of Common Stock above $96.06    $1,200  
(iii) If the closing price of a share of Common Stock on 12/31/14 equals or
exceeds $113.00, for each $0.01 increase in per share price of a share of Common
Stock above $96.06    $1,800

 

II. Method of Payment

The Performance Based Compensation determined for 2014 under the formula in
Section I (the “Performance Based Compensation Amount”) shall be paid in the
form of the Company’s grant of a number of shares of Class B Common Stock of the
Company (the “Shares”) equal to the amount determined by dividing (x) two times
the Performance Based Compensation Amount by (y) the closing price for the Class
B Common Stock of the Company on the New York Stock Exchange as of the close of
trading on December 31, 2014. The value of any fractional shares shall be paid
in cash. The Compensation Committee may, in its sole discretion, exercise
negative discretion to reduce the Performance Based Compensation Amount by any
amount and instead pay the amount by which the Performance Based Compensation
Amount has been reduced in cash on a 1 for 1 basis, rather than converting that
amount into Shares on a 2 for 1 basis as described above. The restrictions on
the Shares shall lapse on the first to occur of (i) October 15, 2022
(ii) termination of the Executive’s employment with the Company by reason of
Executive’s disability or death, (iii) the Executive’s termination of employment
with the Company for Good Reason; (iv) the Company’s termination of Executive’s
employment without Cause, or (v) the occurrence of a Change in Control of the
Company (“Good Reason”, “Cause”, and “Change in Control” to be defined in a
manner consistent with the most recent grant of Restricted Stock by the Company
to the Executive).

 

III. Incentive Compensation Plan

The performance based award and method of payment specified above (the “Award”)
are being made by the Compensation Committee pursuant to Section 8 of the
Company’s 2001 Amended and Restated Incentive Compensation Plan or any successor
plan (the “Incentive Plan”) and are subject to the limitations contained in
Section 5 of the Incentive Plan. The Award is intended to qualify as
“performance based compensation” under Section 162(m) of the Internal Revenue
Code.

 

Dated: Effective as of January 1, 2014      

/s/ Paul Manley

      Paul F. Manley, Chairman       Compensation Committee       Acknowledged
and Accepted:      

/s/ Albert H. Nahmad

      Albert H. Nahmad